303 S.W.3d 162 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Damien RAY, Defendant/Appellant.
No. ED 92525.
Missouri Court of Appeals, Eastern District, Division Two.
February 16, 2010.
Shaun J. Mackelprang, Terrence M. Messonnier, Jefferson City, MO, for Plaintiff/Respondent.
Timothy J. Forneris, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
Damien Ray (Appellant) appeals from the trial court's judgment entered upon a jury verdict finding Appellant guilty of one count of first-degree robbery in violation of Section 569.020[1] and one count of armed *163 criminal action in violation of Section 571.015. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in allowing Appellant's robbery victim's out-of-court and in-court identifications of Appellant into evidence, because the identification procedures were not so unduly suggestive as to create a substantial likelihood of misidentification and render the identifications unreliable, nor was their admission prejudicial. See State v. Weaver, 912 S.W.2d 499 (Mo.banc 1995); State v. Chambers, 234 S.W.3d 501 (Mo.App. E.D.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.